 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   ROBERT EPPS,                                      No. 2:17-cv-1306 JAM AC P
11                      Plaintiff,
12          v.                                         ORDER
13   A. DELEON, et al.,
14                      Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. On June 3, 2019, the undersigned recommended that the complaint be dismissed

18   without leave to amend because it was untimely. ECF No. 11. Plaintiff has now filed a motion to

19   amend and objections to the findings and recommendations. ECF Nos. 14, 15. However, neither

20   provides any facts that show plaintiff could cure the fact that his complaint is untimely. Id. In

21   light of the pending findings and recommendations and the lack of any evidence that plaintiff

22   could cure the defects in his complaint, the motion to amend will be denied. The objections to the

23   findings and recommendations will be considered by the district judge.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to amend (ECF No. 14)

25   is denied.

26   DATED: July 17, 2019

27

28
